Case 2:18-cv-12473-JLL-SCM Document 37 Filed 01/30/19 Page 1 of 4 PageID: 438
                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


    EDWARD TOBIN,                                     Civil Action

                 Plaintiff,                           2:18-CV-12473-JLL-SCM
    v.

    SAMSUNG ELECTRONICS                               PRETRIAL SCHEDULING ORDER
    AMERICA, INC.,

                 Defendant.

          THIS MATTER having come before the Court for a scheduling conference
   pursuant to Rule 16 of the Federal Rules of Civil Procedure on January 30, 2019; and for
   good cause shown:

          IT IS on this Wednesday, January 30, 2019,

          ORDERED THAT:

                                      I.      DISCLOSURES

   1. Fed.R.Civ.P. 26 initial disclosures shall be exchanged on or before 3/1/2019.

                                       II.     DISCOVERY

   2. The parties may serve interrogatories limited to twenty-five (25) single questions),
   and requests for production of documents for thirty days after 3/28/2019, to be responded
   to within thirty (30) days of receipt. Responses to discovery served prior to today are
   due within 4/29/2019.

   3. No objections to questions posed at depositions shall be made other than as to lack of
   foundation, form, or privilege. See Fed.R.Civ.P. 32(d)(3)(A). No instruction not to
   answer shall be given unless privilege is implicated.

   4. No discovery motion or motion for sanctions for failure to provide discovery shall be
   made without prior leave of Court. Counsel “shall confer” in good faith and attempt to
   informally resolve any discovery disputes before seeking the Court’s intervention.
   L.Civ.R. 37.1(a). Should informal efforts fail within 10 days of the occurrence of the
   dispute, the dispute shall immediately be brought to the Magistrate Judge’s attention via a
   joint dispute letter filed on ECF not to exceed 6 pages that sets forth: (a) the request; (b)
   the response; (c) efforts to resolve the dispute; (d) why the complaining party believes the
   information is relevant and why the responding party’s response continues to be
   deficient; and (e) why the responding party believe the response is sufficient. Courtesy
   copies of exhibits should be mailed to chambers. If the dispute is complex (e.g.,
   concerning privilege, undue burden, or privacy) and requires the filing of briefs and
   affidavits, counsel may separately file and mail same on the date of their joint dispute
   letter. No further submissions regarding the dispute may be submitted without leave of
Case 2:18-cv-12473-JLL-SCM Document 37 Filed 01/30/19 Page 2 of 4 PageID: 439
   Court. Thereafter, the Court will schedule a telephonic discovery conference pursuant to
   Fed. R. Civ. P. 26(f) if needed to resolve the dispute. See L. Civ. R. 16.1(f).



   5. Fact discovery as to the putative class representative(s) and Fed.R.Civ.P. 23 class
   certification (on Mr. Tobin’s model television) is to remain open through 8/30/2019.
   Class merits discovery is deferred until a decision on certification. Discovery should be
   produced on a rolling basis. All fact and rebuttal expert witness depositions must be
   completed by the close of fact discovery. No discovery is to be issued or engaged in
   beyond that date, except upon application and for good cause shown.

                     III.   DISCOVERY CONFIDENTIALITY ORDERS

   6. Any proposed discovery confidentiality order shall be presented as a joint
   submission. The proposed form of order shall comply with Local Civil Rule 5.3 and the
   proposed confidentiality order must be clearly designated “Discovery Confidentiality
   Order.”

                               IV.     FUTURE CONFERENCES

   7. There shall be a telephone status conference on 4/10/2019 at 9:15 a.m. Counsel for
   plaintiff shall initiate the call to chambers.

   8. The Court may from time to time schedule conferences as may be required, either
   sua sponte or at the request of a party.

   9. Counsel should be prepared to discuss settlement at every conference with the Court.
   The senior attorney in charge of the case must attend all settlement conferences and
   client(s) with full settlement authority must either attend or be immediately available by
   telephone. In cases involving insurance companies and other corporate or business
   entities, it is expected that the executive who will make the final decision on the
   settlement will be the person available for the conference.

   10. Since all dates set forth herein are established with the assistance and knowledge of
   counsel, there will be no extensions except for good cause shown and by leave of Court,
   even with consent of all counsel.

   11. A copy of every pleading, document or written communication with the Court shall
   be served on all other parties to the action. Any such communication which does not
   recite or contain a certification of such service may be disregarded by the Court.

                                        V.      MOTIONS

   12. Any motion to add new parties or amend pleadings, whether by amended or third-
   party complaint, must be filed not later than 4/12/2019.

   JLL                                                                                          2
Case 2:18-cv-12473-JLL-SCM Document 37 Filed 01/30/19 Page 3 of 4 PageID: 440
   13. No motions are to be filed without prior written permission from this Court,
   excepting motions in lieu of Answer under Fed.R.Civ.P. 12(b). All dispositive
   motions must first be subject to a dispositive motion pre-hearing. Discovery must be
   completed prior to the filing of a dispositive motion. These prerequisites must be met
   before any motions are filed and the motions will be returned if not met. All calendar or
   dispositive motions, if permitted, shall comply with Local Civil Rules 7.1(b) and 78.1.

   14. Dispositive motions, if any, are to be filed by [TO BE DETERMINED].

                                         VI.     EXPERTS

   15. All affirmative expert reports shall be delivered by 10/11/2019. Any such report
   shall comport with the form and content requirements of Fed.R.Civ.P. 26(a)(2)(B).

   16. All responding expert reports shall be delivered by 11/29/2019. Any such report
   shall comport with the form and content requirements stated above.

   17. No expert shall testify at trial as to any opinions or base those opinions on facts not
   substantially disclosed in his report. Expert discovery is open through 12/31/2019.

                           VII.    FINAL PRETRIAL CONFERENCE

   18. A final pretrial conference shall be conducted pursuant to Fed.R.Civ.P. 16(e) on
   TBD.

   19. All counsel are directed to assemble at the office of plaintiff's counsel not later than
   ten (10) days before the final pretrial conference to prepare the Final Pretrial Order in the
   compliance with the form and content requirements of the Court. Plaintiff's counsel shall
   prepare the Final Pretrial Order and shall submit it to all other counsel for approval
   before submitting it to the Court.

   20. The original of the Final Pretrial Order shall be delivered to Chambers in hard copy
   not later than three full business days before the final pretrial conference. All counsel
   are responsible for the timely submission of the Final Pretrial Order.

   21. FAILURE TO FOLLOW THIS ORDER OR ANY SUBSEQUENT
   SCHEDULING ORDERS MAY RESULT IN SANCTIONS PURSUANT TO
   Fed.R.Civ.P. 16(f) and 37.




   JLL                                                                                           3
Case 2:18-cv-12473-JLL-SCM Document 37 Filed 01/30/19 Page 4 of 4 PageID: 441




                                              1/30/2019 10:42:29 AM


   Original: Clerk of the Court
   Hon. Jose L. Linares, U.S.D.J.
   cc: All parties
       File




   JLL                                                                  4
